ON REHEARING.
This case was submitted on the motion of the Attorney General to dismiss the appeal for failure of appellant to file the statement of appeal required by rule 43 (175 Ala. xx, 61 South, viii). There is no pretense that any effort was made to comply with this rule, and. if this rule means anything at all, it should be enforced. If it is to be given the construction placed on it in the majority opinion in Rivers v. State, infra, 69 South. 387, then it is useless, as rule 41 (32 South. iv) as construed and applied in Cudd v. Reynolds, 186 Ala. 207, 65 South. 41, covers this field. In the opinion of the writer, the rule is a good one, and should be enforced by dismissal of the appeal in this case, for the reasons pointed out in the dissenting opinion in Rivers v. State. *147The other members of the court hold otherwise, and on the authority of the majority opinion in the above-cited case the motion to dismiss the appeal is overruled.
If the proposition made by Dodd to the witness Harper was that if he would stand by the prosecution and give evidence against the defendant, the case against the witness would be dismissed, then, in view of the fact that Harper testified, and that his testimony was detrimental to the defendant, the question as to whether he accepted the proposition of Dodd and was biased thereby, or whether he was testifying truthfully and without bias, was for the jury, and not for the court.
Application for rehearing overruled.